 560DECISIONSOF NATIONALLABOR RELATIONS BOARDCherokee Pipe Line CompanyandCraig Deering.Case 14-CA-6891March 20, 1973DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn January 18, 1973, Administrative Law JudgeSydney S. Asher issued the attached Decision in thisproceeding.Thereafter, the Charging Party filedexceptions and a supporting brief, and Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rplings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Cherokee PipeLine Company, Hartford, Illinois, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.DECISIONSYDNEY S. ASHER, Administrative Law Judge: On June5, 1972, Craig Deering, an individual, filed charges againstCherokee Pipe Line Company, herein called the Respon-dent,Hartford,Illinois.Based on these charges, theGeneral Counsel of the National Labor Relations Board,herein called the General Counsel, on July 24, 1972, issueda complaint alleging that since on or about December 6,1971, the Respondent has interfered with, restrained, andcoerced its employees in certain specified respects, and thatthe Respondent discharged Craig Deering, an employee,on or about May 31, 1972, and since then has refused toreinstate him, because he joined or assisted Oil, Chemicaland Atomic Workers International Union, AFL-CIO,herein called the Union, or engaged in activities on behalfof the Union, or associated with other employees whojoined or assisted the Union or engaged in union activities.It is alleged that this conduct violated Section 8(a)(1) and(3) of the National Labor Relations Act, as amended (291The Respondent is, and at all material times has been, an Illinoiscorporation engaged in the nonretail distribution of oil, gasoline, andrelated products. During the calendar year 1971, the Respondent's volumeof business exceeded $500,000 and the Respondent derived gross revenuesU.S.C.Sec.151,et seq. ),herein called the Act. TheRespondent filed an answer admitting that it had dis-charged Deering but denying that it had done so for thereasons set forth in the complaint, and denying the otherallegationsof the complaint. Thereafter, on August 31,1972, the General Counsel filed an amendment to thecomplaint setting forth certain additional incidents ofalleged interference, restraint, and coercion of employees.The Respondent filed an answer to the amendment to thecomplaint, denying the additional alleged incidents ofinterference, restraint, and coercion.Upon due notice, a hearing was held beforeme at St.Louis,Missouri, on various dates between September 13and October 3, 1972, both dates inclusive. All parties werepresent in person or by representative and participatedfully in the hearing. At the beginning of the hearing, theGeneral Counsel was permitted to amend the complaintfurther by adding certainnew allegations.The Respondentthen denied these furtheramendments.At the close of theGeneral Counsel's case, the Respondent moved to dismisscertain allegations of interference, restraint, and coercionof employees, and to dismiss the allegation that Deeringhad been discriminatorily discharged. The motion wasdenied so far as the discharge of Deering was concerned.Ruling was reserved on that part of the motion which dealtwith interference, restraint, and coercion. It is nowdisposed of in conformity with conclusions set forth below.After the close of the hearing, the General Counsel and, theRespondent filed briefs, which have been duly considered.Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGS OF FACTA.PreliminaryMattersThe complaintalleges,the Respondent admits either inits answer or by stipulation at the hearing, and it is found,that the Respondent is, and at all material times has been,an employer engaged in commerce as defined in the Act,and its operations meet the Board's jurisdictional stand-ards.) The complaint further alleges, the answer admits,and it is now found, that Oil, Chemical and AtomicWorkers International Union, AFL-CIO, is, and at allmaterial times has been, a labor organization as defined inthe Act.B.The Relationship Between the Respondent andContinental Pipe Line CompanyWhat is referred to in the record as the Cherokee PipeLine System consists of a pipeline extending from Tulsa,Oklahoma, to Hartford, Illinois (sometimes also referred toherein and in the record as the East Alton, Illinois, facility,or the Wood River Products Terminal), and the variousfacilities along that pipeline. Approximately 30 employeeswork in the terminals and along the line.The Respondent is, and has been at all times since atofmore than$50,000 from the interstate transportationofgasoline,oil, andrelated products.During the same year,the Respondent purchased goodsvalued at more than$50,000, which were delivered to its Hartford,Illinois,terminal directly from sources outside the State of Illinois.202 NLRB No. 88 CHEROKEE PIPE LINE CO.leastDecember 1971, owned half by Continental Pipe LineCompany (a wholly owned subsidiary of Continental OilCompany) and half by Toronto Pipe Line Company (awholly owned subsidiary of Gulf Oil Company). GeneralFacilities, Inc., is, and at all material times has been,owned half by Gulf Oil Company and half by ContinentalOilCompany. Since at least December 1971 GeneralFacilities, Inc., has owned all terminal facilities along theCherokee Pipe Line System and has leased such facilities toGulf Oil Company and Continental Oil Company. Duringthe same period of time, under an agreement betweenContinental Pipe Line Company and Toronto Pipe LineCompany, the Cherokee Pipe Line System has beenoperated by Continental Pipe Line Company. The entireCherokee Pipe Line System, including facilities along theline, is a single closely integrated operation in which theRespondent and Continental Pipe Line Company work inclose cooperation toward a common goal.2 The supervisorsof both collaborate regarding problems of mutual concern,includingpersonnelmatters relating to employees ofeither.3 The rank-and-file employees of both corporationsare treated substantially the same by supervisors of eithercorporation.4 In brief, I conclude that the Cherokee PipeLine System is, and at all material times has been, a jointventure in which both corporations risk capital; that eachemployee of either corporation engaged in the jointventure, regardless of his nominal employer, is in fact anemployee of the joint venture; and that each supervisorand/or agent of either corporation so engaged, regardlessof his nominal employer, is in fact an agent of the jointventure. It follows, and I find, that each corporation (theRespondent and Continental Pipe Line Company) isjointlyand severally liable for the conduct of thesupervisors and/or agents of either.C.TheSettingThe Respondent at one time entered into a collective-bargaining contract with a union not identified on therecord. That contract expired in 1962. Years later-in early1971-the Union wrote to employees of the Respondentsoliciting their signatures on authorization cards. TheRespondent countered promptly with a letter to allemployees which read, in pertinent part:The current attempt by this Union to organize some ofthe employees on the Cherokee System is of greatimportalfce to each of you and your family. It is alsoimportant to the Company in that we would prefer tomaintain our Employer/Employee relationship withoutthe involvement of a third party and associatedadditional costs to you and the Company.When you receive the Union Authorization Card, thequestion you might have is "Should I or should I notsign this card?" The decision is yours. You shouldconsider all the facts before you make that decision. Ifyou sign this card, the Union may use your signatureYShifts at theWood River terminal have from time to time consisted ofone employee from each corporation. Referring to Wood River, David L.Lechtenberg, a witness for the Respondent, testified: "We operated it as ajoint operation."3 Supervisorsofboth corporationsmeet every year and jointly561card to try to gain representation without giving you achance to cast your secret ballot.A Union cannot possibly get for you those things thatyour Company, in keeping with good business prac-tices, is unable to give-but they can make promises.Our goal has been to work out fair and satisfactorysolutions to any problems and this is still our objective.The record does not reveal any further organizing effortsby the Union until November 1971. Active on the Union'sbehalf thereafter were Doyle Strain, an employee at WoodRiver (nominally employed by Continental Oil Company);Kenneth C. Doty, an employee of the Respondent at theBelle,Missouri, facility; and Joe Rowell, an individualstationedat the Glenpool, Oklahoma, facility, whosesupervisory status will be determined hereafter. As willappear later in more detail, officials of the Cherokee PipeLine System learned of Strain's union activities in the lasthalf of December 1971. However, knowledge of Rowell'srole in the union campaign apparently came somewhatlater. In mid-May 1972, John R. ("Jack") DeSola, thenassistant districtmanager of the district which includedGlenpool, Oklahoma, telephoned from his Tulsa office toRonald P. Suttmoeller, then supervisor of operations atGlenpool. DeSola stated that he had learned that Rowellhad made a telephone call on the Union's behalf, andDeSola asked Suttmoeller what he knew about it. Sutt-moeller replied that he (Suttmoeller) thought that Rowellhad had "some contact with the Union," but that he(Suttmoeller) did not know particulars. DeSola remarkedthat he would like to know what Rowell's union activitieswere. Shortly thereafter, Suttmoeller approached Rowellwhile at work and said: "Jack [DeSola] wants to knowabout your union activities." Rowell did not reply.On July 11, 1972, Douglas S. Skinner, district manager ofthe Respondent, addressed an interoffice communicationto "all employees-Cherokee-Arbuckle System" whichreads, in pertinent part:It ismy understanding that some of you wish toorganize a union. Frankly, I do not think you need aunion; but it is your privilege and if a sufficient numberof you desire it, I assure you that the Company and Iwill attempt to negotiate a fair and equitable agreementwith your representatives.f#kiiWe worked with a union in this district for severalyears,but it was dissolved many years ago. Thisindicated the employees felt that they did not need aunion. The employees and the Company seemed tohave a fair understanding of the problems and acommon ground on which we could meet in case ofproblems or misunderstandings.In all fairness to you, I want you to know that I expectfull utilization of each and every one of you at all times.participate in evaluating the work of all rank-and-file employees of bothcorporations.4Employees of both have substantially the same fringe benefits,including "Conoco" employee credit cards, and in at least one terminalshare the same toilet facilities. 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, I expect to be fair with you and if you do notfeel that you are being treated fair, don't come see me;letme know and I will come see you.It is against this backdrop that we must view the eventsdiscussed hereafter.D.Interference,Restraint,and Coercion1.The firstinvestigationatWood Rivera.Theinterviewwith ShanksLate in December 1971, David L. Lechtenberg, em-ployed by Continental Oil Company as terminal foremanatWood River, was informed by the terminal analyst,Loraine Blackard, thatWayne Shanks,a terminal manemployed at Wood River, complained to her that DoyleStrain,another employee at Wood River, had harassed him(Shanks) about joining the Union, to the extent thatShanks felt his (Shank's) working ability had been affected.Blackard further related to Lechtenberg that Homer Smith,a semi-skilled laborer employed atWood River, alsocomplained to Blackard that Strain was "harassing" him"on the job during working hours." Lichtenberg reportedthis conversation toWesley J. Barnett, then the Respon-dent's supervisor of operations at Wood River. On thesame day, Barnett and Lechtenberg together talked toBlackard, who substantially iterated to them both what shehad earlier told Lechtenberg individually. Barnett tele-phoned the same day to Irvin Toole, Jr., then in the Tulsaoffice as acting district manager for the district whichincluded theWood River terminal, and related what he(Barnett) had heard from Blackard. Toole directedBarnett"to privately visit with some of the employees at theterminal and see if he could determine the extent to whichthis harassment was actually being carried on," and then toreport back.In furtherance of this directive,sometimelater inDecember 1971, Shanks was called into the office. InLechtenberg's presence, Barnett questioned Shanks. Ac-cording to Shanks' credited version:Q.What did Mr. Barnett say to you?A.He told me I didn't have to say anything if Ididn't want to, but he would like to know if there wasanyone trying to organize a union, and, if so, was ithaving any reflection on job performance of theemployees.Q.Laid you respond to him at all?A. I told him that there was no one that I knew of.Q.Did Mr. Barnett say anything further?A.Not that I remember.Q.Did that end the conversation?A. I told him my feelings toward the union.Q.Did he say anything further?A.No.5The complaint as amendedalleges(par. 5A), and the5Barnett and Lechtenberg corroborated part of Shanks' version, butthey both denied that the word "union" was used by anyone. I do not credittheir denials in this regard.6Although Blackard had not mentionedGrover,Barnett testified thatGrover was called in because "if you wanted to know something, he wouldtell you about it."TTo the extent that Barnett and Lechtenberg denied that the Union wasanswer to the amended complaintdenies,that betweenDecember 17, 1971, and January 2, 1972, Barnett at EastAlton (Wood River) "interrogated an employee about theUnion'sorganizationalactivities." It has been found,above, that Barnett summoned Shanks to the office late inDecember and, in Lechtenberg's presence, asked Shankswhether there was anyone trying to organize a union. Thisinterrogationwas impermissible. Nor does the fact thatShanks' nominal employer was Continental Oil Company,rather than the Respondent, make any difference, asShanks was employed on the joint venture on which thesetwo corporations had embarked. Accordingly, it is con-cluded that late in December 1971 Barnett illegallyinterrogatedShanks concerning the protected unionactivities of other employees, in violation of Section8(a)(1)of the Act. As the Respondent stipulated thatBarnett wasthen its agent, and as he was acting not only within thescope of his general authority but more specifically underToole's directive "to privately visit with" employees, theRespondent is responsible for his conduct.b.Theinterview with Grover and eventsimmediatelyfollowingStillon the same day, Lindell R. Grover, anotherterminal man employed at Wood River, was summoned tothe office where Barnett and Lechtenbergwere present.6According to Grover's version:Barnett started off by saying we know there is a personat this facility . . . that is instigating union talk... .He [Barnett] told me that we have a good, flexiblerelationship at this terminal without aunion,and onethat could not be enjoyed with a union. He said if wehad a union, we'd be made to toe the line, that wewould not get away with what we are getting away withnow. He mentioned a mistake that I was involved in.Mr. Barnett said had we been union at that time Iwould have been fired.Barnett thenasked whether Grover had been harassed byany employee. Grover replied that Strain had been tryingto organize a union; Barnett remarked that they knewabout Strain's activities.Barnett statedthatcertainemployee benefits had been derived from the union whichhad represented the employees years earlier, and that hecouldn't see how it would benefit the employees to pay forsomething they weregetting free.Barnett further stated"that a third party would tend to cloud the situation andwe wouldn't enjoy the working relationship that we hadbetween the two parties if the third party was brought in."Barnett closed the interview with the statement: "We justwanted to make sure that he [Strain] hadn't been harassingme [Grover]." 7Barnett reported to Toole bylong distancetelephone theresults of his conversations with Shanks and Grover. Tooleresponded that Barnett should "just kind of hang tight,"mentioned untilGrover broughtup the subject, and to the extentthat bothdenied certainremarks attributedto Barnettby Grover,described above,(for example,the "toe the line" statement and that Grover would have beenfiredfor his mistakehad thepipe line then been unionized) I do not credittheirdenials. It shouldbe noticed, however, that they corroborated Grover'stestimony that Grover told themof Strain's union organizing attempt. CHEROKEE PIPE LINE CO.563that Toole felt "something needed to be done," and that he(Toole) would come to the Wood River areaat some futuretime, and would like to talk to Strain then. Toole discussedthe subject with Harry Miller, then the Respondent'sassistantdistrictmanager, and reported the matter by longdistance telephone to John McFadden,then manager ofpersonnel relations for Continental Pipe Line Company.Toole also, late in 1971 or early in 1972, telephoned longdistance to Suttmoeller at Suttmoeller's home in Florissant,Missouri. Toole inquired whether Suttmoeller "had heardanything on the system about anyunion activities?"Suttmoellerreplied that he had not heard anything. Tooledirected Suttmoeller to "keep your ear to the ground."The amended complaint, as further amended at thehearing,alleges(par. 5 R, S, T, U,and BB), and the answerto the amended complaint denies, that during the last 2weeks in December 1971 Barnett at East Alton (WoodRiver) created the impression of surveillance of employeeunion activities; threatened reprisals for union activities;interrogated an employee about the union activities ofanother employee; and told an employee there was a ruleprohibiting employee discussions about the Union on theRespondent's time or property. As shqwn above,Barnettcommenced his interview with Grover by stating thatmanagementknew an employee at Wood River was"instigating union talk."When Grover mentioned thatStrain had been trying to organize a union,Barnettindicated that management already knew the employee'sidentity (as indeed Barnett did, from his prior talk withBlackard).These remarks must be viewed as suggestingthat the Respondent was keeping a watchful eye on theunion activities of its employees.8 It is accordingly foundthat such statements by Barnett, addressed to an employeeof the joint venture, tended to inhibit the exercise ofprotected employee rights by creating the impression ofsurveillance thereby violatingSection 8(a)(1) of the Act, asalleged in paragraph 5R of the complaint. And, for thereasons described above, the Respondent is responsible forsuch actions.In this interview, Barnett further warned that if theemployees chose to be represented by the Union theywould be made to "toe the line" and underscored thisgeneral statement with a specific illustration: Grover in thepast had been involved in a particular mistake which, hadtheUnion represented the employees at that time, wouldhave resulted in harsher discipline to Grover than thatwhich he in fact experienced. Such threats are clearlyviolative of the Act, as alleged in paragraph 5S and BB ofthe complaint.With respect to the allegation that in this conversationBarnett illegally interrogatedGrover about the unionactivitiesof Strain, a fellow employee, there is somequestion in my mind as to whether Barnett's testimony issufficient to support paragraph 5T of the complaint.However, I deem it unnecessary to decide this as, in anyevent, such a finding would merely be cumulative andwould not substantially affect the remedial order hereafterrecommended. As for theallegationthat Barnett toldGrover of a no-solicitationrule, Barnett's testimony of thispart of the conversation was not convincing9 and thisallegation (paragraph 5U of the complaint) must accord-ingly fall.c.The prehireinterview with ShawIn mid-December there was a vacancy for a deliverymanat the Wood River terminal.JamesD. Shaw, Jr., appliedfor the job. He was interviewed by Toole in Toole's Tulsaoffice.According to Shaw's credited testimony, thefollowing occurred during theinterview:We had gone over my application, and then he [Toole]told me that if I was accepted for this position in WoodRiver, that the Cherokee Pipe Line at Wood River wasone of the few companies that wasn't union and thatthe company felt that they paid the employees wellenough and treated them well enough that they didn'tnecessarily need a union, and if I did go to Wood Riverthat I possibly may be approached by older menconcerningunionsand that I shouldn't becomeinvolved in these activities but should report it to mysupervisor immediately.10The complaintalleges(par. 5G and H), and the answerdenies, that on or about December 15, 1971, at his Tulsaoffice, Toole "directed an employee not to talk to anyoneabout the Union" and "to report to the employee'ssupervisor if the employee was approached about theUnion." It has been found that, when Shaw applied for ajob, Toole warned that Shaw, if hired, "shouldn't becomeinvolved in these [union] activities" and shouldimmediate-ly report any activities of this kind to his supervisor. Such awarning to refrain from conduct protected by Section 7 oftheAct, and such a directive or request to report theseactivitiestomanagement,violated Section 8(a)(1) of theAct, as alleged in paragraph 5G and H of the complaint.11It is true that Shaw had not yet been hired when theseevents took place; but contrary to the Respondent'scontention, it is enough to qualify him as an "employee"within themeaningof Section 2(3) of the Act that he wasthen an applicant for employment. He, therefore, camewithin the protection of Sections 7 and 8(a)(1) of the Act.12Accordingly, the Respondent's motion to dismiss theseallegationsof the complaint because of Shaw's lack ofemployee status, upon which ruling was reserved, is nowdenied.8Marland One-way Clutch Co., Inc.,200 NLRB No. 48.9Grover testified: "he said we have told Doyle [Strain I ... that he wasnot to talk about unions, period, on company time or company property."Barnett and Lechtenberg denied this. In fact, Barnett did not talk to Strainuntil somewhat later. I therefore consider this part of Grover's testimonyinaccurate,and credit the denials of Barnettand Lechtenbergin this regard.10Toole did not categorically deny Shaw's version of the conversation.He testified:Q.Did you tellhim not to talk to anyone about a union?A.Not to the best of my recollection.Q.Did you tell him to report to anyoneifhe wasapproachedabout the union?A.Not thatI can recall.11SeeN.LR.B., v. Speed Queen,a Divisionof McGraw-Edison Co.,81LRRM 2742 (C.A. 8).12N.L.R.B., v. Speed Queen,supra; andReliance InsuranceCompanies,173 NLRB 1063. 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDd.TheinterviewwithDeeringAlso, in mid-December 1971, CraigDeering,a delivery-man employed by the Respondent at Wood River, wassummoned to the office.13Barnettand Lechtenberg werethere. Barnett did most of thetalking.After a discussion ofDeering's job performance, accordingto Deering's creditedtestimony, the following took place:Q.What did Mr. Barnett say to you at that time?A.He told me that they had heard, they had hadword from Tulsa that there was talk of a union, and itwas asked what I knew about it.Q.Did you respond to that at all?A. I told them I didn't know, there was nothing Iknew.Q.DidMr. Barnettsay anything further?A.He asked if everything was O.K. and if therewas any reason why I thought we neededa union at theterminal.Q.Did you respond to that?A. I said something to the effect that I didn't thinkthe men had been treated fairly.Q.Anything else that you remember?A.Not about that particular topic.Q.Was there any discussion about DoyleStrain?A.He asked me whowas instigatingitand I toldhim I did not know, and he then asked if Doyle Strainwas the instigator, and I told him that it was not my jobto incriminate anybody.Q.Were you given any instructions in that conver-sation?A.The only instructions that I can recall was thatthe union was not to be talked about in any way oncompany property or on company time.Q.Who told you that?A. I don't remember if it was Barnett or DaveLechtenberg.14The complaint further alleges (par. 5E and F), asamended at the hearing, and the Respondent denies, thatduring the last 2 weeks in December 1971 at Wood RiverBarnett interrogated an employee "about employees' unionactivitiesand desires" and Barnett and Lechtenberg"directed an employee not to discuss the Union oncompany time or companypremises." It has been foundthat in mid-December 1971 at Wood River,Barnett, inLechtenberg's presence, asked Deering the identity of theemployee whowas "instigating" the Union. When Deeringevaded,Barffett-instead of dropping the subject-in-quired whether Strain was "the instigator." Such interroga-tion, for which the Respondent is responsible, is clearlycoercive and violative of Section 8(a)(1) of the Act, asalleged in paragraph 5E of the complaint.In the sameinterview,either Barnett or Lechtenberg instructed Deer-ing "that the union was not to be talked about in any way13Employees are customarily evaluated after 30, 60, and 90 days. Thiswas approximately 90 days after Deering's hire, and may well haveconstituted his 90-day evaluation interview.14Barnett admitted that duringthe interviewhe told Deering "if he feltthat . . . anyone was putting anyundue pressure on him,if itwasinterfering with his work . . . and if he wanted to talk to us about it... feelfree to come and talk to us about it." He denied that either he orLechtenberg told Deering not to discuss the Union on company time orpremises or that they had questioned Deering about union activities, oron company property or companytime."The restrictionsthus imposed on Deering were illegally broad, inhibitinghim from engaging in protected activity during hisnonworking hours.15 The Respondent moved to dismissthis allegation of the complaint because Lechtenberg wasthen employed by Continental Pipe Line Company ratherthan by the Respondent. Ruling on this motion wasreserved; it is now denied. As stated above, Lechtenbergwas engaged in the joint venture and this factalone issufficient to hold the Respondent accountable for hisactions. In addition, as will appear below, he was clothedby the Respondent with apparent authority and his actionswithin the scope of that authority bind theRespondent asprincipal.For these reasons I conclude that the no-solicitation instructions given Deering by Barnett and/orLechtenberg violated Section 8(a)(1) of the Act, as allegedin paragraph 5F of the complaint.2.The followupa.The interview with StrainItwill be recalled that in late December 1971 Toole hadindicated in a long distance telephone conversation that hewould come to the Wood River area at some future dateand would like to talk to Strain then. On January 13, 1972,Toole visited theWood River terminal and Strain wascalled into the office. Present were Toole, Miller, Barnett,and Lechtenberg. Toole stated that other employees hadcomplained to him that Strain had been talking so muchabout a union that it was irritating them and interferingwith their work. According to Strain's credited testimony,Toole told him "that if I wanted to talk about a union onmy own time that it was fine, but I could not and wouldnot talk about a union on company time or premises."Strain asked: "Are you calling me a union organizer?"Toole replied that it had been reported to him that Strain"had been harassing some of [his] fellow employees to thepoint thatit isinterfering with their work," and warned:"If indeed you are, let me make myself clear, I want itstopped." Strain inquired whether that was a threat; Tooleresponded that Strain could interpret it that way. Straindenied that he had engaged in any harassment. Toole thenasked Strain if there was any aspect of his work which'made him unhappy, and if he had any suggestions of howthe Respondent might improve its operation. Strain relatedcertain matters which displeased him and Toole promisedto check into these matters and determine what thesituation was. The interview ended on this note.16The complaint alleges (par. 5B, C, and D), and theanswer denies, that in January 1972, at Wood River, Tooleinstituted a rule prohibiting employees from discussing theUnion on company time or premises; threatened anemployee; and impliedly promised benefits to employeesindeed that union activities were even mentioned in the conversation. I donot credit his denials in these respects.15All parties agree that the Respondent has not, during times hererelevant, promulgated any general no-solicitation rule.16To the extent that Lechtenberg(1) denied that Toole told Strain thathe was not to discuss the Union with employees on company time orpremises and (2)testified that Toole told Strain"ithas been reported thatyou have been harassing people . . . on the job during working hours," I donot credit Lechtenberg's testimony. CHEROKEE PIPE LINE CO.to discourage their union activities. During the interviewwith Strain, Toole warned Strain not to discuss the Union,.on company time or premises." Like the earlier similardirective of Barnett or Lechtenberg to Deering, discussedabove, Toole here imposed illegally broad restrictions onStrain's right to engage in activities protected by Section 7of the Act. And so long as these activities were carried onin a legal manner,it requires no different conclusion wherethe legal activities actually have an adverse effect on thework proficiency.of other employees. As the Board hassaid:Assuming that Delgado's union activity may haveindirectly resulted in some impairment of efficiency attheRespondent's plant, it is, as the Trial Examinerpoints out, the price which must often be paid in orderthat the rightsguaranteedby Section 7 may bepreserved.17Furthermore, theRespondent failed to produce anyevidence that Strain's activities did in fact cause anyinefficiency or actually interfered with the work of others.Therefore, this limitation, together with the implicit threatto impose sanctions,ifnecessary,to enforce it, ("let memake myself clear, I want it stopped") violated Section8(a)(1) of the Act,as alleged inparagraph 5B and C of thecomplaint.The General Counsel furtherallegesin paragraph 5D ofthe complaint that, by soliciting complaints from Strainand then assuring Strain that he would look into thesematters, Toole impliedly promised benefits to discourageStrain from further support of the Union. And despitesome rather generalized testimony of management repre-sentatives, I am convinced, and find, on the record as awhole (including credited testimony of witnesses for theGeneralCounsel) that such conduct was not merelyroutine, but on the contrary was unusual and stemmedfrom the Respondent's recent knowledge of the Union'srenewed organizing drive. I conclude that, in this interviewwith Strain, Toole impliedly promised benefits to Strain-in the shape of better working conditions-in order todiscourage union activities and dampen Strain's enthusi-asm for the Union.18b.The secondinterview with ShawOn January 3, 1972, Shaw had been hired as adeliveryman atWood River. Sometime in January orFebruary Shaw had a conversation with Barnett inLechtenberg's presence.19 According to Shaw's creditedtestimony:He [Barnett] wanted to know if I had heard anythingconcerning the union, or had talked to anybody abouta union or union activities, and I told him I hadn'theard of anything, and he said, well, if I did hear ofanything to let him know because they wanted to stopitbefore it got started. That's about all that was said.20The complaint alleges (paragraph 51), and the answerdenies, that in mid-February 1972 at Wood River,Barnettand Lechtenberg interrogated an employee about theUnion, and the amended complaint alleges (par. 5P and17El Mundo, Inc.,92 NLRB 724, 726.18RelianceElectric Company,Madison Plant,Mechanical DriverDivision,191 NLRB No. 1.565Q), and the answer to the amended complaint denies, thatat thesame timeand place thesamemanagementrepresentatives directed an employee to report to hissuperior "if the employee was approached about theUnion," and threatened the employee by stating "thatunion activity would be stopped before it got started." Ithas been found above that in January or February Barnettasked Shaw if he had heard anything about the Union andinstructed Shaw to let Barnett know about any unionactivities of which he learned. The questioning of Shaw inthis interview regarding what he had heard about theUnion, coupled as it was with other directives discussedbelow, constituted another instance of coercive and illegalinterrogation. As alleged in paragraph 51 of the complaint,itwas violative of Section 8(a)(1) of the Act. The directiveto report such activities to management, like the similarinstruction given Shaw by Toole before Shaw was hired,alsoviolated Section 8(a)(1) of the Act, as alleged inparagraph 5P of the amended complaint. Finally, thestatementthat the Respondent "wanted to stop it [theUnion] before it got started" constituted a veiled threat ofreprisal for union activities proscribed by Section 8(a)(1) oftheAct, as alleged in paragraph 5Q of the amendedcomplaint.3.Summer eventsatWoodRiver and Bellea.Lechtenberg's conversation with GroverSometime in June 1972, Grover had a conversation withLechtenberg in the hallway at the Wood River terminal. Asrelatedby Grover in his undenied testimony, which Icredit:Q.time?What did Mr. Lechtenberg say to you at thatA.Just to start off with he said, "You don't have toanswer this questionifyou don'twant to."He said,"We have heardthere is a union representative in thisarea,we know thereis some interest in a union," and heasked if I had been contacted by a unionrepresenta-tive.Q.Did Mr. Lechtenberg say anything more?A.No, sir.Q.Did you respond to him at all?A.Yes, sir.Q.What did you say?A. I told him that I had not.The amended complaintalleges(par.5V), and theanswer theretodenies, that duringthe last 2 weeks of June1972,atWood River, Lechtenberg"interrogatedanemployee about the Union." In the above-describedconversation, Lechtenberg asked Grover whether Groverhad been contacted by a union representative. TheRespondentseeksto avoid responsibility for this conductby pointing to the fact that Lechtenberg was not thennominallyitssupervisor,but rather was the nominalsupervisor of Continental Pipe Line Company. As set forthabove, however, he was then working on the joint ventureand therefore the Respondent and Continental Pipe Line19This mayhave been Shaw's 30-day appraisal.20Lechtenberg denied that Shaw was instructedto reportto his superiorif he wereapproachedabout a union.Thisdenial is not credited. 566DECISIONSOF NATIONALLABOR RELATIONS BOARDCompany are separately and jointly liable. However, thereisan even stronger reason for holding the Respondentaccountable for Lechtenberg's acts. It is undenied that theRespondent at times here material distributed cards to itsemployees which read, in pertinent part:SUPERVISORS-CHEROKEE PIPE LINE Co.Wood River, Illinois-Area Code 618-254-0154W. J. Barnett, Supervisor of Operations-259-1198D.L. Lechtenberg, Terminal Foreman-377-6004By thus putting its employees on notice that Lechtenbergwas one of its supervisors, the Respondent clothed himwith apparent authority to act as a supervisor on its behalf.Accordingly, under rules of agency, he thereby became theRespondent's agent, and the Respondent must be heldaccountable for his illegal interrogation of Grover, whichfellwithin the scope of his apparent authority. Paragraph5V of the amended complaint is therefore supported.b.DeSola's telephone call to DotyIthas previously been mentioned that the three mostactive supporters of the Union were Strain at Wood River,Rowell at Glenpool, and Dotyat Belle. It has also beenrelated that late in December 1971 the Respondent'sofficials learned of Strain's role and that in mid-May 1972they obtained knowledge of Rowell's connection with theUnion's campaign. In early July 1972, while Doty was atthe Belle facility, he received a long distance telephone callfrom DeSola. DeSola said he had a question to ask, and itwas up to Doty whether he wanted to answer. Dotyanswered: "Go ahead." DeSola stated that he had heardthat union cards had been distributed, and asked if Dotyknew anything about it. Doty replied that cards were out.DeSola asked: "How long have they been out?" WhenDoty responded that they had been distributed for "abouttwo weeks," DeSola remarked: "I guess I'm two weeksbehind time."DeSola then inquired whether Doty"thought the union would go this time," to which Dotyanswered that he thought that it would. This apparentlyended the conversation.The complaint as amended alleges (par. 5W), and theanswer thereto denies, that on about July 3, 1972, at theBelle terminal,,,DeSola "interrogated an employee aboutthe employee's knowledge of employees' union activities."In the above-described telephone conversation, DeSolaclearly questioned Doty in a proscribed manner concern-ing matters protected by Section 7 of the Act. He therebyviolated Section 8(a)(1) of the Act as alleged in paragraph5W of the amended complaint.c.Jeter's interview with DotyOn about July 7, 1972, Gerald W. Jeter, then manager ofEastern operations, visited the Belle facility accompaniedby Skinner and James Mitchell. A conversation took placein the office of the Belle facility in which Doty wasinvolved.According to Doty's credited testimony, thefollowing took place:Q.What did Mr. Jeter say?A.He said he'd come by to visit and wanted toknow if I had any problems or anything that might bemaking the employees unhappy or dissatisfied.Q.Did you respond to Mr. Jeter?A. I told him the only thing that I knew of, itpossibly was the firing of the two employees at WoodRiver and filling of the position at St. Charles facilitywith someone outside of the regular organization.Q.Did Mr. Skinner make any comments duringthe conversation?A.Oh, he said that the organization didn't getmessed up overnight, and it would probably take him awhile to get it straightened out, but he assured me itwould be.Jeter testified that he remarked:I think I [said] . . . that if there were problems, it wasvery easy for me to be in Ponca City and not knowanything about the problems,that I wasgoing to takean opportunity to get out, not only on Cherokee, but onallof the systems, to determine if there was anydissatisfaction, I couldn't make any promises even if Ifound that there were situations that needed to becorrected, but that I knew a good number of people onCherokee, considered a good deal of them my friendsand would make every effortto eliminateany sourcesof dissatisfaction.Shortly after this, Skinner distributed to the employees theinteroffice communication quoted above.The amended complaintalleges(par.5X), and theanswer to it denies, that during the first 2 weeks in July1972, at the Belle pump station, Jeter "impliedly offeredbenefits to an employee by inquiring into the employee'sproblems." In the light of the unusual nature of Jeter's visittoBelle, accompanied by Skinner and Mitchell, and inview of Jeter's assurance that he "would make every effortto eliminate any sources of dissatisfaction," I conclude thatJeter on this occasion impliedly promised Doty employeebenefits for the purpose of discouraging Doty's support ofthe Union. Like Toole's earlier implied promises to StrainatWood River, this violated Section 8(a)(1) of the Act,21and is covered in the complaint in the allegations ofparagraph 5X.4.Incidents involving RowellThe remainingallegationsof independent violation ofSection 8(a)(1) concern incidents at Glenpool or Tulsa inwhich the individual alleged to have been the victim wasJoe Rowell, one of the three most active union supporters.All such incidents are alleged to have taken place in Juneor July 1972 (par. 5J, K, L, M, N, 0, Y, Z, and AA). TheGeneral Counsel maintains that Rowell was a mere rank-and-file employee during these months; the Respondent, tothe contrary, contends that Rowell was a supervisor withinthe meaning of Section 2(11) of the Act. For this reason theRespondent moved to dismiss the portions of paragraph 5of the complaint relating to Rowell.21RelianceElectric Company, supra. CHEROKEE PIPE LINE CO.567Rowell began working for the Respondent in about 1959.InNovember 1971, he was made temporary terminalforeman at the Respondent's Glenpool pumpstation. Inthis capacity he attendeda meetingof supervisors held inTulsa for the purpose of evaluating rank-and-file employ-ees, and he participated in the evaluation of the work ofone nonsupervisoryworker. In April 1972, he waspromoted to chief deliveryman at Glenpool with anincrease in pay. This is a salaried job, in contrast todeliverymen who are hourly paid. According to DeSola'scredited testimony:Itold Joe that the job he would be expected to dowould be thesameone that wasassignedto Ray Miller.Idid not discuss the specific deliveryman dutiesbecause he knew them much better than I did, but I didspecifically discuss with him the scheduling of his timeand that of Leon Bowling . . . . That he wasresponsible to work with Leon and to schedule Leon'stime and also his own to get the maximum coverage atthe Glenpoolarea.22Late in June, DeSola summoned Rowell to Tulsa,reprimanded him for failing to attend a supervisors'meeting, and informed him that one of the duties of chiefdeliveryman was attendance at such meetings.Suttmoeller, supervisor of operations at Glenpool, wenton vacation for 2 weeks early in July. During his absence,Rowell acted as temporary supervisor of operations at anincreased salary. After his vacation had ended, Suttmoellerreturned to work for a short while but resigned effectivethe end of July. A replacement was not obtained until latein August. Rowell again acted as temporary supervisor ofoperations in the interim. During both times when Rowellserved as temporary supervisor of operations, he was thehighest ranking person at the Glenpool facility. At the endofAugust, he reverted to his former capacity as chiefdeliveryman.The testimony of Suttmoeller,a witnessfor the GeneralCounsel, and that of Jeter and DeSola, witnesses for theRespondent, clearly demonstrates that both as chiefdeliveryman and as temporary supervisor of operationsRowell possessed authority to carry out some of thefunctions of a supervisor, as defined in the Act. But thematter need not rest entirely on this, for the testimony wasbuttressed by certain documents introduced into evidenceby the Respondent. These are three overtime explanationslips regarding rank-and-file operator Leon Bowling datedApril 29 and 30, 1972, which were received in the Tulsaoffice on Ma}s 3, 1972; and three others regarding operatorMark Maupin dated June 30, July 1, and July 30, andreceived at the Tulsa office on July 12 and August 13,1972.All purported to be signed by Rowell, and theovertime was paid for by the Respondent on the basis ofthese documents without further question.23 The fact that22Rowell could not recall any discussion of his duties or authority at thistime.23The General Counsel and the Charging Party objected to theirintroduction for lack of authentication of Rowell's purported signatures.The objection was overruled and the documents admitted as businessrecords on the basis of 28 U.S.C. Sec. 1732 (a). In his brief, the GeneralCounsel poses another objection,namely,theRespondent's failure toconfront Rowell with his purported signatures while Rowell was on thestand.Assuming,without deciding,that such an objection is otherwisemeritorious,it comes too late, having been raised for the first time after thethe Respondent was willing to pay out overtime wages onthe strength of a signature believed (correctly or incorrect-ly) to be that of Rowell is eloquent proof that at that timeRowell had authority to authorize overtime work byemployees under him. This is especially true in the light ofDeSola's undenied and credited testimony that in theRespondent'sbusiness,"Overtimeissomething that israther rigidly controlled and analyzed, that the supervisorinvolved,be he chief deliveryman or supervisor ofoperations,must authorize the overtime." For the forego-ing reasons it is found that Rowell was, during the monthsof June and July 1972, possessed of supervisory authority,as definedin Section2(11) of the Act, and that he knew hehad such authority.Whether Rowell actually exercisedsuch authority, and whether the Respondent knew of hisprounion activities and raised no protest, are extraneous tothe issue. It follows that, even had the Respondent engagedin the acts alleged in paragraph 5J, K, L, M, N, 0, Y, Z,and AA of the complaint as amended, this conduct wouldnot have been proscribed because the acts were directedtoward a supervisor. The Respondent's motion to dismissthisportion of the complaint is accordingly granted.E.The Dischargeof CraigDeering1.FactsCraig Deering began working for the Respondent late inAugust 1971 as a deliveryman at the Wood River facility.At that time the Wood River operations were carried outby a pair assigned to each shift,consistingof a deliverymanand a terminal man. From the beginning of his employ-ment until sometime in December 1971, Deering waspaired, that is, worked on the same shift, with Strain, whowas a terminal man. In December 1971, the policy ofpairingmen was changed, and thereafter for severalmonths Deering handled a shift by himself.Deering's work was evaluated by Barnett in December1971, approximately 90 days after his hire. Barnett toldDeering at that time that Deering "was coming alongabout average." As previously detailed, in December 1971Deering was illegally interrogated by Barnett, in Lechten-berg's presence, about the union activities of his fellowemployees, and in particular about those of Strain.On April 15,24 Deering was on shift alone. At about 5:40a.m., Barnett came to the Wood River terminal and foundDeering asleep. He woke Deering and lectured him aboutthe seriousness of sleeping on the shift.25 Barnett reportedthe incident to DeSola by long distance telephone thatmorning. In this conversation Barnett "suggested ... thatmaybe we ought to look at terminating Craig" because ofDeering's "poor job performance, inability to acceptresponsibility of the job, and then alsp sleeping on the job."close of the hearing. It should alsobe mentioned in passing that, at the timethese documents were introduced, the General Counsel had Rowell undersubpena but failed to produce him on rebuttal to disavow the purportedsignatures.24All dates hereafter refer to the year 1972 unless otherwise noted.25Deering testified that he had become ill on duty and both Deering andBarnett testified that Deering explained this fact to Barnett after Barnettwoke him. Deering admitted that he had previously been instructed byBarnett that if he felt ill enough that he could not perform his duties, he wasto contact Barnett and request to be relieved. 568DECISIONSOF NATIONALLABOR RELATIONS BOARDDeSola directed Barnett to write him a letter about thematter. Accordingly, on April 17 Barnett sent to DeSola aninteroffice communication describing the incident. On orabout April 20, DeSola visited Wood River and conferredwith Barnett and Lechtenberg about the work of Deering,and also that of Shaw.26 Barnett and Lechtenbergindividually recommended the discharge of both Deeringand Shaw because of unsatisfactory performance on thejob. DeSola returned to Tulsa and conferred there the nextday, April 21, with William H. Meara, terminal superin-tendent for Continental Oil Company.27 A few days later,probably on April 24, DeSola and Meara conferred withSkinner about the matter. At a second conference in lateApril or early May attended by Skinner, DeSola, andMeara, Skinner decided to discharge Deering and ShaweffectiveMay 31. This date was selected in order toprovide time to obtain replacements. Skinner directedMeara to inform Barnett and Lechtenberg of this decision.Meara went to Wood River and told Barnett andLechtenberg what had been decided. During May, replace-mentswere obtained for both Deering and Shaw. Thesereplacements were instructed to report for work at WoodRiver in June. Under DeSola's direction, "Employmentand Changes" slips were filled out for Deering and Shaw.In the box for "Reason" on Deering's slip appears thefollowing:The employee has shown an inability in coping with hispresent job and has not demonstrated iniative[sic] inreinforcingareaswhere he has proved to be deficient.He is immature and doesn't comprehend the responsi-bilities charged to him, as demonstrated by his beingfound asleep on the job on April 15, 1972. It is felt thatthe employee has a lack of career potential to thecompany.Skinner signed both slips on May 11, and took them toPonca City the following day, where he presented them toJeter.At Skinner's recommendation, both discharges wereapproved by Jeter.On May 31, Deering was working the 8 a.m. to 4 p.m.shiftwith another employee.28 At or about 2:30 p.m.,Deering was summoned to the office, where Barnett andLechtenberg were present. Barnett announced that Deer-ingwas discharged, effective immediately, and wouldreceive 2 weeks' pay in lieu of 2 weeks' notice. Deeringinquired why he was being discharged. Either Barnett orLechtenberg replied "that 90 percent of the reason wasfalling asleep once on the job, and that the people in Tulsahad took that'pretty hard . . . and that 10 percent was forother reasons." 29 Deering then turned in his keys andemployee credit card,30 emptied his locker, and left. Afterhe got home, Deering called Lechtenberg at the terminaland asked if 90 percent of the reason for his discharge wasfalling asleep on the job what was the other 10 percent?26The record contains testimony tending to indicate the unsatisfactorynature of Shaw's job performance.27Meara testified that while he was atWoodRiver in mid-April, Barnettand Lechtenberg recommended directly to him (Meara) that Deering andShaw be terminated.Ideem it unnecessary to make any finding regardingsuch a conversation.28On or about May 1, the two-man shift had been reinstituted at WoodRiver and Deering resumed teaming up with Strain. Late that month,because of vacation schedules, Deering's partner was changed from Strainto another employee.According to Deering, Lechtenberg gave a noncommittalanswer. According to Lechtenberg, he answered in somedetail.Both agreed, and I find, that at the end of theconversation Lechtenberg referred Deering to DeSola inTulsa for further details.Meanwhile, rumors of the discharge had reachedSuttmoeller,Deering's brother-in-law. Suttmoeller tele-phoned long distance to DeSola and stated that heunderstoodDeering had been terminated. DeSola an-swered that Deering's discharge was scheduled to takeplace that day, but he did not know whether it hadoccurred as yet.Suttmoellerprotested that Deering shouldnot be discharged merely forsleeping onthe job. DeSolaresponded that the sleeping incident was not the onlyreason, that Deering had been let go because of his poorperformance generally. Between 3 and 3:30 p.m., DeSolatelephoned toWood River and confirmed, throughBarnett, that Deering had actually been discharged. At orabout 4:30 p.m., Deering telephoned long distance toDeSola in Tulsa, as Lechtenberg had suggested. Deering,who was upset, wanted to know why he had beendismissed.He added that he did not consider it fair todischarge him for sleeping on the job. DeSola replied that,although the sleeping incident "in itself waspretty serious,"itwas not the sole cause of the discharge. There followed adiscussionofDeering's failure to contact Barnett orLechtenberg when he felt ill on April 15. Other reasons forthe discharge given by DeSola included that Deering wasincompetent, couldn't make major decisions by himself,and had neglected his duties. The conversation ended withDeSola promising to "look into" the discharge and callDeering back later that week.31 DeSola then made atelephone call to Barnett in Wood River for the secondtime that day. Barnett informed DeSola that Shaw had alsobeen discharged. DeSola directed Barnett to send him aseparate list of reasons for the dismissal of each man-Deering and Shaw. Barnett and Lechtenberg thencollaborated in preparing the two lists.On June 1, at Deering's request, Skinner met withDeering in Tulsa. Deering protested his discharge andexplained why he thought it was unfair. According toDeering: "I talked with Mr. Skinner for an hour and a half,discussed everything, and he listened to me." At theconclusion,Skinner promised that he would make apersonal investigation atWood River and, if he foundanything to change his mind, would get in touch withDeering.Approximately 2 weeks later, while at WoodRiver, Skinner talked to one of the employees in private,and asked if the employee felt that the Respondent hadbeen unfair in terminating Deering or Shaw. The employeedeclined to comment.Meanwhile on June 2, before 8 a.m., DeSola calledBarnett in Wood River and asked him to read over the29Deering attributed the 90-10 percent statement to Barnett; Lechten-berg attributed it to himself;and Barnett denied that Deering asked anyquestions and made no reference to the 90-10 percent remark.Ido notcredit Barnett's denial in this regard.30Recallof such credit cards is customary when employees areseparated.31Deering testified that DeSola stated in the conversation that onereason for the discharge was that Deering "was too close a friend ofDoyle's."DeSola flatly deniedmaking such a statement. Deering'stestimony in this regard was not convincing;IcreditDeSola's denial. CHEROKEE PIPE LINE CO.569telephone his list of specific examples of Deering's poorwork performance.As Barnett read,DeSola wrote downthe substance of each complaint,of which there were ten.Barnett then informed DeSola that he had heard thatDeeringwas planning to go to the National LaborRelationsBoard and was threatening suit against theRespondent.He added that in his opinion Deering was not"bright enough to be doing these things on his own."DeSola asked if Barnett had any idea"where he [Deering]was getting his coaching,"inquiring specifically whetherBarnett thought it might be Suttmoeller.Barnett answeredthat he didn't think that it was Suttmoeller.Strain's namethen entered the conversation.According to Barnett'stestimony:He said what about his association with Doyle Strain,could it be Doyle,and I told him that the onlyassociation I knew about Strain and Craig was thatthey worked together on shift,and that they seemed tobe pretty good friends.According to DeSola's version,itwas Barnett who firstmentioned Strain. Thus DeSola testified:Wes [Barnett]also told me that the month prior tobeing dismissed,that Craig had been assigned to andworked nearly full time with Doyle Strain, and thattheir association was such that Craig seemed to placequite a bit of reliance on Doyle for doing the work,conversation,what have you, and that it was possiblethat Doyle was putting him up to it.While this discussion was going on, DeSola wrote thewords: "Craig Deering-relationship with Doyle Strain" atthe top of the paper containing his notes of specificexamples of Deering's shortcomings.DeSola then telephoned long distance to Suttmoeller inGlenpool and instructed him to come to DeSola's Tulsaoffice that afternoon.Suttmoeller complied.DeSola readto Suttmoeller the 10 instances of Deering's unsatisfactorywork performance.Nothing was said about Deering'srelationship with Strain;however,Suttmoeller did happento see the paper referred to above, and noticed the words:"Craig Deering-relationship with Doyle Strain"written atthe top.Suttmoeller remarked that when Deering was firsthired bythe Respondent Suttmoeller had advised Deeringto "keep his nose clean."During the conversation,DeSolavoiced his suspicion that somebody was telling Deeringwhat to do. DeSola asked,"Are you putting Craig[Deering]up to this?" Suttmoeller replied in the negative,adding: "ifanybodywas putting him up to it, it was hismother."As previously noted,on June 5 Deering filed the instantcharges. On June 8, DeSola telephoned long distance toSuttmoeller.According to DeSola's undenied testimony:Q.You did recognize his voice?A.Addressed him by name and recognized hisvoice,and I told him that we received a notice ofcomplaint from the N.L.R.B. about discriminatingagainst Craig because of his union activities,and I toldRon at that time that I didn't know of any activities onthe part of Craig and asked him if he did, and he saidno, he didn't have any idea. Then he went on to tell me,reminded me that I had spoken to him that Fridayafternoon,the 2nd of June, and that he had seen the liston my desk and the notation at the top,said thatDeering was at his house at that time, and that this wasrelayed to him as one of the reasons for-Q. (Interrupting)Relayed to him by whom?A. I don'tknow if Ron told him directly, butrelated either directly from Ron or through his wife toMr. Deering about the association with Doyle Strain.[sic]Mr.Suttmoeller told me that.Imentioned to Ron,"Well, that explains it, that'sthebasis for thisparticular case," and I told him at that time I certainlyexpected him to use a little more discretion in whatinformation was passed along to the employees and inparticular after a man has been discharged.Q.Did you state to him anything concerningwhether or not that association or relationship withDoyle Strain was a reason for discharge?A.No. Ibelieve I told him that I believed thatDoyle Strain was involved in union activities and therelationship with Doyle Strain,therefore,tied right inwith this N.L.R.B.complaint.Q.Did you in that conversation deny to Mr.Suttmoeller that this was a reason for termination?A.Yes,I told him that it was not a reason.I askedhim if indeed I had told him that it was,and he said no,he had just seen it on top of the paper.On June 12,DeSola visited the Glenpool facility andtalked to Suttmoeller. According to Suttmoeller's undeniedtestimony:He said that he was very upset with the charges andthat he wanted to know what I had told Craig. I toldhim that I had told Craig what was on the list, and Itold him about the association with Doyle Strain, andhe said something to the effect that I didn't tell youthat,and I said,well, I don't know,I said,I read it onthe list that was on your desk. He said,"Well, thatdidn't mean nothing,"he said,"itwas just there."Lateron during the conversation he stated did I know thatDoyle was on the books as a union organizer, and Isaid that,well, I had heard something similar before.Suttmoeller later resigned from the Respondent's em-ploy, effectiveJuly 31.2.Contentions of the partiesThe complaint alleges that Deering was discharged, andthereafterdenied reinstatement, because he"joined orassisted theUnion or engaged in [union] activities" oralternatively because he"associated with other employeeswho joined or assisted the Union and . . . engaged in[union] activities."At the hearing and in his brief, theGeneral Counsel appears to have abandoned any conten-tion that Deering himself was directly involved in unionactivities and relies instead on the alternative allegation,namely, that Deering's dismissal "was substantially moti-vated by Respondent's belief,whether correct or incorrect,thatDeering was associated with [and sympathetic to] a"known union adherent," namely, Strain. In support of thiscontention the General Counsel points to the "numerousitems" of violations of Section 8(a)(1) of the Act asestablishing"Respondent'sunion animus."He also urgesthat "the fact that Respondent may have had valid reasonsfor discharging Deering is not crucial."Finally, he takes 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheposition that "Shaw's contemporaneous dischargeshould notinsulateRespondent from the unlawfullymotivated discharge of Deering."The Respondent in its answer admits that it dischargedDeering on May 31 and thereafter failed and refused toreinstate him. It denies,however,thatDeering'sunionactivities,ifany,or his association with known unionadherents, if any, had anything to do with the discharge. Inits brief the Respondent denies that there is evidence thatDeering engaged in any union activities. And, whileapparently conceding that it knew of or suspected Strain'ssupport of the Union, the Respondent further denies thatDeering's association with Strain was a factor in Deering'sdischarge. Finally, the Respondent takes the position, as anaffirmative defense,that"Mr. Deering was not singled outfor treatment" as shown by the parallel treatment accordedShaw, but on the contrary, "Craig Deering was dischargedfor cause," that is, his unsatisfactory work performance.All this boils down to asingle issue:Was Deering'sknown or suspectedassociationwith, or sympathy for,Strain a substantial motivating factor in the Respondent'sdecision to discharge Deering? The General Counsel has,of course, the burden of proving the affirmative.3.ConclusionsThe record clearly demonstrates that, beginning withearly 1971 and continuing into mid-1972, the Respondentreacted promptly when it learned that the Union wascampaigning, and showed keen interest in the identity oftheUnion's proponents.Moreover, it has been foundabove that the Respondent engaged in numerous violationsof Section 8(a)(1) of the Act. For these reasons I find, inagreement with the General Counsel, that at all materialtimes theRespondent harbored animus toward theUnion.32Assuming, without deciding, that this animus was notonly directed toward the Union as an institution but alsotoward Strain as an individual, there is nothing in theevidence to convince me that the Respondent chose thismeans-the discharge of his "associate" Deering-to "getat" Strain. To find that the Respondent sought reprisalagainst Strainby this method is simply too speculative,unsupported by the record, and too farfetched to beconvincing.But did the Respondent seek to rid itself of Deeringbecause it believed that Deering had become contaminatedwith prounion enthusiasm through his association withStrain?Again, the record does not support such a theory.Deering was not shown to have engaged inanyprounionactivities before his discharge; admittedly he did not evensign a union card. The record is silent as to any mention ofthe Union by Deering with one exception: Several weeksbeforehisdischarge,Deering told his brother-in-law,Suttmoeller, "that there had been a lot of union talk up intheWood River area." Suttmoeller advised Deering: "Justkind of walk the line or kind of stay out of it." This can32Thisfinding is not meant to be critical of the Respondent, but merelyconstitutes a statement of fact.The Respondent had, of course, a legal rightto resent and to oppose the Union,so long as it took no action proscribedby the Act.N.L.R.B. v. McGahey, 233F.2d 406,409 (C.A. 5). But, as thescarcely be consideredas an expressionby Deering ofsympathy with Strain or with'the union cause.In the final analysis the General Counsel's case restsperilously on the single fact that, on June 1, Barnett andDeSola talked briefly about Deering's association withStrain,and DeSola noted on the list of Deering's faults thewords "Craig Deering-relationship with Doyle Strain."But this cannot be considered out of context. Credibletestimony establishes that this subject came up for the firsttimeafterDeering's discharge; it therefore could not haveplayed any part in the decision to dismiss him. Further-more, Deering's relationship with Strain was of interest tothe Respondent'smanagement not as a factor in decidingto discharge him (that decision had already been made) butonly in the context of speculation as to whom Deering wasconsulting and who was "coaching him" in regard to themeasures Deering took, and threatened to take,afterhewas informed of his discharge.Althoughthe matter is notentirely free of suspicion, I conclude that the GeneralCounsel has failed to establisha prima faciecase;that is,has not produced a preponderance of evidence, thatDeering's association with Strain was a substantial moti-vating factor in the Respondent's decision to dischargeDeering.Accordingly,the Respondent'smotion to dismissthat portion of the complaint which relates to Deering'sdismissal(par.6C), upon whichrulingwaspreviouslyreserved, is now granted. In this posture of the case, it isunnecessary to examine the Respondent'sdefense thatDeering was discharged because of his unsatisfactoryperformance on the job.Upon the basis of the above findings of fact, and uponthe entire record, I make the following:CONCLUSIONS OF LAW1.Cherokee Pipe Line Company is, and at all materialtimes has been,an employer within the meaning of Section2(2) of the Act,engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.Oil,Chemical and Atomic Workers InternationalUnion, AFL-CIO, is, and at all material times has been, alabor organization within themeaning ofSection 2(5) ofthe Act.3.By interrogating its employees concerning theirunion membership, activities, or sympathies, or those oftheir fellow employees, in a threatening and coercivemanner;by creatingthe impression that it was engaging insurveillance of its employees'union activities;by threaten-ing reprisals against its employees for supporting any labororganization; by promising benefits to its employees inorder to discourage them from supporting any labororganization; by instructing its employees to inform itabout the union activities of their fellow employees; and byprohibiting its employees from discussing labor organiza-tionson company premises during nonworking time,thereby interferingwith, restraining, and coercing itsemployees in the exercise of rights guaranteed by Section 7of the Act, the Respondent has engagedin and is engagingUnited States Court of Appeals for the Fifth Circuit has said: "antiunionbias and demonstrated unlawful hostility are proper and highly significantfactors for Board evaluation in determining motive."N.L.R.B.v.DanRiverMills, Incorporate[274 F.2d 381, 384 (C.A. 5). CHEROKEE PIPE LINE CO.571in unfair labor practices within the meaning of Section8(a)(1) of the Act.4.The above-described unfair labor practices tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce, and constitute unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.5.The General Counsel has failed to establish by apreponderance of the evidence that the Respondent hasengaged in or is engaging in any unfair labor practicesother than as found herein.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 33ORDERCherokee Pipe Line Company, Hartford,Illinois, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Interrogating its employees about their unionmembership, activities, or sympathies, or those of theirfellow employees, in a threatening or coercive manner.(b) Creating the impression that it is engaged in, or hasengaged in, surveillance of the union activities of itsemployees.(c)Threatening to stop union activities before they getstarted,orotherwise threatening reprisals against itsemployees for supporting any labor organization.(d)Promising benefits to its employees in order todiscourage them from supporting any labor organization.(e)Requesting, instructing, or directing its employees toinform it concerning the union activities of their fellowemployees.(f)Prohibiting its employees from discussing any labororganization on company premises on the employees' owntime.(g) In any like or related manner interfering with,restraining, or coercing its employees in the exercise ofrights protected by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Post at its facilities in Tulsa, Oklahoma;Belle,Missouri;Glenpool, Oklahoma; and Hartford, Illinois;copiesof the attached notice marked "Appendix." 34Copies of such notice, on forms provided by the RegionalDirector for Region 14, after being signed by an authorizedrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof, and shall bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that such notices arenot altered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissed,insofar as it alleges that the Respondent violated the Actother than as found herein.33 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommendedOrder hereinshall, asprovided in Sec.102.48 of theRules and Regulations,be adoptedby the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.34 In the event that the Board'sOrder isenforcedby a judgment of aUnited States Court of Appeals, the wordsin the notice reading"Posted byOrder of the National LaborRelations Board,"shall read, "Posted Pursuantto the Judgment of the UnitedStates Courtof AppealsEnforcing an Orderof the National LaborRelations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT question our employees about theirunion membership, activities, or sympathies, or thoseof their fellow employees, in a threatening or coercivemanner.WE WILL NOT create the impression that we arespying on the union activities of our employees.WE WILL NOT threaten to stop union activities beforethey get started, or otherwise threaten reprisals againstour employees for supporting any union.WE WILL NOT promise benefits to our employees inorder to discourage them from supporting any union.WE WILL NOT instruct our employees to inform usabout the union activities of their fellow employees.WE WILL NOT prohibit our employees from discuss-ing any union on company premises on their own time.WE WILL NOT in any like or related manner interferewith our employees in the exercise of their organiza-tional rights guaranteed under the National LaborRelations Act, except to the extent that such rights maybe affected by an agreement requiring union member-ship as a condition of employment, as authorized inSection 8(a)(3) of the Act.All our employees are free to become, remain, or refrainfrom becoming or remaining members of any union,except to the extent that such rights may be affected by anagreement requiring union membership as a condition ofemployment, as authorized in Section 8(a)(3) of the Act.CHEROKEE PIPE LINECOMPANY(Employer)DatedBy(Representative)(Title)Thisisan official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice,210 North 12th Boulevard,Room 448,St.Louis,Missouri63101,Telephone314-622-4167.